internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi b09-plr-168276-02 date date legend taxpayer taxpayer date trust x company attorney accountant date year year son dear this is in response to your letter dated date on behalf of taxpayer and taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of taxpayer 1's and taxpayer 2's generation-skipping_transfer gst tax exemptions plr-168276-02 the facts and representations submitted are summarized as follows on date taxpayer created trust and gifted x shares of company stock to trust trust was drafted by attorney accountant participated with taxpayer and attorney in the planning and was assigned the task of preparing the required gift_tax returns article one sec_1 of trust provides that while the trustee holds corporate stock in a corporation that is qualified for sub chapter s of the internal_revenue_code the trustee shall distribute all of the net_income of trust to son at least as often as every three months any time that the trustee does not hold corporate stock in a corporation that is qualified under sub chapter s of the internal_revenue_code the independent_trustee may from time to time in the independent trustee’s absolute discretion pay or distribute such part or all of the net_income of trust as may be deemed appropriate to any one or more of the persons then living of the group consisting of son son’s wife and the issue of son in such amounts and proportions as the independent_trustee shall determine article one sec_1 of trust provides that while the trustee holds corporate stock in a corporation that is qualified for sub chapter s of the internal_revenue_code the trustee in the sole discretion of the trustee may distribute such principal of trust to or for the benefit of son as the trustee deems necessary or advisable for the health care maintenance support or education of son any time that the trustee does not hold corporate stock in a corporation that is qualified under sub chapter s of the internal_revenue_code the independent_trustee may from time to time in trustee’s absolute discretion pay or distribute to any beneficiary then eligible to receive income from trust such part of the principal of trust as the independent_trustee may deem appropriate article one sec_1 of trust provides that upon the death of son if he is survived by his wife the entire principal of trust shall be distributed to the trustee of the trust of son’s wife upon the death of son if he is not survived by his wife the entire principal of trust shall be divided into as many equal shares as there shall be children of son then surviving and deceased children of son leaving issue then surviving one such share shall be allocated to and designated with the name of each of son’s then surviving children and one such share shall be allocated to and designated with the name of each then deceased child of son leaving issue then surviving each share designated with the name of a deceased child of son leaving issue then surviving shall be further divided per stirpes into separate shares designated with the names of the then surviving issue of son each share or partial share designated with the name of a then surviving child or remote issue of son shall be held as a separate and distinct trust article two sec_2 provides that upon the death of son’s widow the entire principal of trust shall be divided into as many equal shares as there shall be children of son then surviving and deceased children of son leaving issue then surviving one plr-168276-02 such share shall be allocated to and designated with the name of each of son’s then surviving children and one such share shall be allocated to and designated with the name of each then deceased child of son leaving issue then surviving each share designated with the name of a deceased child of son leaving issue then surviving shall be further divided per stirpes into separate shares designated with the names of the then surviving issue of son each share or partial share designated with the name of a then surviving child or remote issue of son shall be held as a separate and distinct trust article three sec_3_1 provides that until the death of the beneficiary with whose name a_trust is designated the trustee shall distribute all of the net_income of the trust to such beneficiary at least as often as every three months any time that the trustee does not hold corporate stock in a corporation that is qualified under sub chapter s of the internal_revenue_code the independent_trustee may from time to time in the independent trustee’s absolute discretion pay or distribute such part or all of the net_income of trust as may be deemed appropriate to any one or more of the persons then living of the group consisting of the beneficiary with whose name such trust is designated and the issue of the beneficiary in such amounts and proportions as the independent_trustee shall determine article three sec_3_2 provides that the trustee in the sole discretion of the trustee may distribute such principal of the trust to or for the benefit of the beneficiary as the trustee deems necessary or advisable for the health care maintenance support or education of the beneficiary any time that the trustee does not hold corporate stock in a corporation that is qualified under sub chapter s of the internal_revenue_code the independent_trustee may from time to time in trustee’s absolute discretion pay or distribute to any beneficiary then eligible to receive income from trust such part of the principal of the trust as the independent_trustee may deem appropriate article three sec_3_4 provides that upon the death of any beneficiary with whose name a_trust is designated the entire principal of that trust shall be divided per stirpes into separate shares designated with the names of the then surviving issue of that deceased beneficiary and each of such shares shall continue to be held as a separate and distinct trust and trust fund article three sec_3_7 provides that upon the sale of a majority of the voting shares of company or upon the sale of substantially_all of the assets of company each trust created shall terminate at the following time upon the death of each person for whom the name of a_trust is designated at the time of the sale and after the assets of that trust have been divided into separate trusts each such separate trust shall terminate when the beneficiary of that trust shall reach years of age or upon his prior death article four sec_4 provides that trust shall be irrevocable plr-168276-02 on date taxpayer and taxpayer each filed a form_709 united_states gift and generation-skipping_transfer_tax return reporting the year gifts and electing to treat all gifts made by taxpayer and taxpayer to third parties as made one-half by each of them the year gift_tax returns were prepared by accountant although attorney accountant taxpayer and taxpayer had all agreed that generation skipping tax exemption would be allocated to the transfer of stock made to trust accountant inadvertently failed to allocate taxpayer 1's and taxpayer 2's gst exemptions to the year transfer of stock to trust in the process of preparing gift_tax returns for year accountant discovered that gst allocations had not been made on the year gift_tax returns taxpayer and taxpayer have requested the following ruling an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make an allocation of taxpayer 1’s and taxpayer 2's gst exemptions for the transfer to trust in year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-168276-02 requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied taxpayer and taxpayer acted reasonably and in good_faith and the interests of the government will not be plr-168276-02 prejudiced by the granting of this relief therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's available gst exemptions with respect to the transfers to trust in year the allocations will be effective as of the date of the transfer to trust and the allocations will be made based on the value of property transferred to trust as of the date of transfer the allocations should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form sec_709 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and taxpayer this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
